Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	Claims 1-7, 10-13, 24-27, 29, 34-36, and 38-44 are currently pending and presented for examination on the merits. 
	Claims 8-9, 14-23, 28, 30-33, and 37 are withdrawn from further consideration by examiner under 37 CFR 1.142(b) as being drawn to non-elected consideration.
Election/Restrictions
The response filed on 04/22/2022 to the species requirement of 10/25/2021 has been received.
Without Traverse Applicant has elected:
The combination of ipatasertib + atezolizumab + paclitaxel.
The dosing regimen set forth in claims 12 and 13.
The adverse event of rash set forth in claim 26.
The AKT1 mutation set forth in claim 36.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-7, 10-13, 24-27, 34-36, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al (WO 2018064299, IDS 09/11/2020), and further in view of Kim et al (Ipatasertib plus paclitaxel versus placebo plus paclitaxel as first-line therapy for metastatic triple-negative breast cancer (LOTUS): a multicentre, randomised, double-blind, placebo-controlled, phase 2 trial, Lancet Oncol, 2017, 18(10): 1360-1372, IDS 04/29/2022).
With regard to claim 1, Choong et al teaches a method of treating metastatic Triple Negative Breast Cancer (mTNBC) [0147]. Choong et al further teaches a method of treating using a combination of therapies [0147]. Choong et al further teaches PD-L1 inhibitor is atezolizumab [0090]. Choong et al further teaches the use of paclitaxel [0090]. Choong et al further teaches the therapy is administered over a 28-day cycle [0101]. 
Choong et al does not specifically teach the use ipatasertib in the treatment. However, this deficiency is made up in the teachings of Kim et al.
With regard to claim 1, Kim et al teaches the use of ipatasertib and paclitaxel leads to an increase in the progression free survival versus paclitaxel alone [Discussion, pg. 11].
With regard to claim 2, Choong et al further teaches the treatment of locally advanced  triple negative breast cancer [0155]. Choong et al further teaches a method of treating using a combination of therapies [0147]. Choong et al further teaches PD-L1 inhibitor is atezolizumab [0090]. Choong et al further teaches the use of paclitaxel [0090]. Choong et al further teaches the therapy is administered over a 28-day cycle [0101]. 
Choong et al does not specifically teach the use ipatasertib in the treatment. However, this deficiency is made up in the teachings of Kim et al.
With regard to claim 2, Kim et al teaches the use of ipatasertib and paclitaxel leads to an increase in the progression free survival versus paclitaxel alone [4th paragraph, pg. 2].
Choong et al does not specifically teach the dosage for ipatasertib. However, this deficiency is made up in the teachings of Kim et al.
With regard to claim 3, Kim et al teaches a method of administering ipatasertib at a dosage of 400 mg [Methods, pg. 2]. 
With regard to claim 4, Kim et al further teaches the method of ipatasertib is administered to the patient is reduced to 300 or 200 mg [Procedures, pg. 5].
With regard to claim 5, Choong et al further teaches a method where atezolizumab is administered at an amount of 840 mg [0143]. Choong et al further teaches a method where atezolizumab is administered intravenously [0144]. 
With regard to claim 6, Choong et al further teaches a method where paclitaxel is administered at an amount of 80 mg/m2 [0146]. Choong et al further teaches a method that the paclitaxel is administered intravenously [0152]. 
With regard to claim 7, Choong et al further teaches a method that the amount of paclitaxel is between 50-200 mg/m2 [0146].
With regard to claim 10, Choong et al further teaches the therapy is administered according to a dosing regimen comprising one 28-day cycle [0151]. 
With regard to claim 11, Choong et al further teaches the administration of drugs on a 28-day administration periods numerous cycles and until disease progression, unacceptable toxicity, investigator decision, death, withdrawal of consent, or completion of study, whichever occurs first [0158].
With regard to claims 12 and 13, Choong et al further teaches atezolizumab is administered on day 1 and on day 15 of cycle 1 [0160]. Choong et al further teaches paclitaxel administered on days 1, 8, and 15 [0161]. Choong et al further teaches a rest period of 1 week [0162]. 
Choong et al does not specifically teach the dosage for ipatasertib. However, this deficiency is made up in the teachings of Kim et al.
With regard to claims 12-13, Kim et al further teaches the administration of ipatasertib qD on day 1 through 21 [Procedures, pg. 5]. Kim et al further teaches a week of rest with each cycle [Procedures, pg. 5]. 
With regard to claim 24, Choong et al further teaches a method of treating metastatic Triple Negative Breast Cancer (mTNBC) [0147]. Choong et al further teaches a method of treating using a combination of therapies [0147]. Choong et al further teaches a method where atezolizumab is administered at an amount of 840 mg [0143]. Choong et al further teaches a method where paclitaxel is administered at an amount of 80 mg/m2 [0146]. Choong et al further teaches the therapy is administered according to a dosing regimen comprising one 28-day cycle [0151]. Choong et al further teaches atezolizumab is administered on day 1 and on day 15 of cycle 1 [0160]. Choong et al further teaches paclitaxel administered on days 1, 8, and 15 [0161]. Choong et al further teaches a rest period of 1 week [0162].
Choong et al does not specifically teach the use ipatasertib in the treatment. However, this deficiency is made up in the teachings of Kim et al.
With regard to claim 24, Kim et al further teaches a method of administering ipatasertib at a dosage of 400 mg [Methods, pg. 2]. Kim et al further teaches the administration of ipatasertib qD on day 1 through 21 [Procedures, pg. 5].
With regard to claim 25, Choong et al further teaches the inhibiting of tumor growth  from the administration of combination drug therapy [0148]. 
Choong et al does not specifically teach the patients experiencing adverse events. However, this deficiency is made up in the teachings of Kim et al.
With regard to claims 26 and 27, Kim et al further teaches the adverse event of a rash [Paragraph 4, pg. 10, Table 4]. 
With regard to claims 34 and 35, Choong et al further teaches the treatment continues with adverse events and patient is to be monitored with dosage unaltered [0158]. Choong et al further teaches the administration of drugs on a 28-day administration periods numerous cycles and until disease progression, unacceptable toxicity, investigator decision, death, withdrawal of consent, or completion of study, whichever occurs first [0158].
Choong et al does not specifically teach the patient has a protein kinase B alpha (AKT1) mutation. However, this deficiency is made up in the teachings of Kim et al.
With regard to claim 36, Kim et al further teaches the patient has a protein kinase B alpha (AKT1) mutation [Paragraph 2, pg. 9]. 
With regard to claim 44, Choong et al further teaches the administration of drugs on a 28-day administration periods numerous cycles and until disease progression, unacceptable toxicity, investigator decision, death, withdrawal of consent, or completion of study, whichever occurs first [0158].
One of ordinary skill in the art, before the effective filing date, would have been motivated to use Choong et al method of treating mTNBC using a combination therapy including a PD-L1 inhibitor atezolizumab and paclitaxel, and to administer the treatment over 28 days. Further, to combine with the teachings of Kim et al to use in a combination treatment with ipatasertib

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 6, 10-12, 25-27, 34-36, and 38-44 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 5 recites “The method of any one of claims 1-4”. Claim 5 references back to another multiple dependent claim, claim 3 that recites “The method of claim 1 or 2”.  
Claim 6 recites “The method of any one of claims 1-5”. Claim 6 The method of any one of claims 1-24
Claim 10 recites “The method of any one of claims 1-9”. Claim 10 references back to another multiple dependent claim , claim 5 that recites “The method of any one of claims 1-4”. 
Claim 11 recites “The method of any one of claims 1-10”. Claim 11 references back to another multiple dependent claim , claim 5 that recites “The method of any one of claims 1-4”. 
Claim 12 recites “The method of claim 10 or claim 11”. Claim 12 references back to another multiple dependent claim , claim 10 that recites “The method of any one of claims 1-9”. 
Claim 25 recites “according to the methods of any one of claims 1- 23”. Claim 25 references back to another multiple dependent claim , claim 5 that recites “The method of any one of claims 1-4”.
Claim 26 recites “The method of any one of claims 1-24”. Claim 26 references back to another multiple dependent claim , claim 5 that recites “The method of any one of claims 1-4”.
Claim 29 recites “The method of claim 27 or claim 28”. Claim 29 references back to another claim, claim 27 that recites “The method of claim 26”. Claim 26 recites “The method of any one of claims 1-24”. Claim 26 references back to another multiple dependent claim, claim 5 5 that recites “The method of any one of claims 1-4”.
Claim 34 recites “The method of any one of claims 26-33”. Claim 34 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 36 recites “The method of any one of claims 1-35”. Claim 36 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 38 recites “The method of any one of claims 1-37”. Claim 38 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 39 recites “The method of any one of claims 1-38”. Claim 39 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 40 recites “The method of any one of claims 1-39”, Claim 40 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 41 recites “The method of any one of claims 1-40”. Claim 41 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 42 recites “The method of any one of claims 1-41”. Claim 42 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 43 recites “The method of any one of claims 1-42”. Claim 43 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
Claim 44 recites “The method of any one of claims 1-43”. Claim 44 references back to another multiple dependent claim, claim 26 that recites “The method of any one of claims 1-24”.
35 U.S.C. 112  indicates that the limitations or elements of each claim incorporated by reference into a multiple dependent claim must be considered separately. Thus, a multiple dependent claim, as such, does not contain all the limitations of all the alternative claims to which it refers, but rather contains in any one embodiment only those limitations of the particular claim referred to for the embodiment under consideration. Hence, a multiple dependent claim must be considered in the same manner as a plurality of single dependent claims.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS JOHN SULLIVAN whose telephone number is (571)272-0509. The examiner can normally be reached Mon - Fri: 7:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571) 272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DENNIS J SULLIVAN/Examiner, Art Unit 1642       

/MARK HALVORSON/Primary Examiner, Art Unit 1642          
/MISOOK YU/Supervisory Patent Examiner, Art Unit 1642